Name: Commission Regulation (EC) No 886/2004 of 4 March 2004 adapting certain regulations and decisions in the field of free movement of goods, competition policy, agriculture, environment and external relations by reason of the accession of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia
 Type: Regulation
 Subject Matter: international trade;  European construction;  competition;  environmental policy
 Date Published: nan

 1.5.2004 EN Official Journal of the European Union L 168/14 COMMISSION REGULATION (EC) No 886/2004 of 4 March 2004 adapting certain regulations and decisions in the field of free movement of goods, competition policy, agriculture, environment and external relations by reason of the accession of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty of Accession of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia (1), and in particular Article 2(3) thereof, Having regard to the Act of Accession of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia (2), and in particular Article 57(1) thereof, Whereas: (1) For certain acts which remain valid beyond 1 May 2004 and require adaptation by reason of accession, the necessary adaptations were not provided for in the 2003 Act of Accession, or were provided for but need further adaptations. All these adaptations need to be adopted before accession so as to be applicable as from accession; (2) Pursuant to Article 57(2) of the Act of Accession, such adaptations are to be adopted by the Commission in all cases where the Commission adopted the original act; (3) Commission Regulations (EC) No 1474/2000 (3), (EC) No 1477/2000 (4), (EC) No 1520/2000 (5), (EC) No 1488/2001 (6), (EC) No 76/2002 (7), (EC) No 349/2003 (8) and (EC) No 358/2003 (9) as well as Commission Decisions 2000/657/EC (10), 2002/602/ECSC (11), 1469/2002/ECSC (12) and 2003/122/EC (13) should therefore be amended accordingly; (4) Commission Decision 2003/450/EC of 18 June 2003 recognising the provisions in the Czech Republic on combating Clavibacter michiganensis (Smith) Davis et al. ssp. sepedonicus (Spieckerman and Kotthoff) Davis et al. as equivalent to the Community provisions (14) should be repealed, HAS ADOPTED THIS REGULATION: Article 1 Regulations (EC) No 1474/2000, (EC) No 1477/2000, (EC) No 1520/2000, (EC) No 1488/2001, (EC) No 76/2002, (EC) No 349/2003(EC) and (EC) No 358/2003 and Decisions 2000/657/EC, 2002/602/ECSC, 1469/2002/ECSC and 2003/122/EC are amended as set out in the Annex. Article 2 Decision 2003/450/EC is repealed. Article 3 This Regulation shall enter into force subject to, and as from the date of, the entry into force of the Treaty of Accession of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 March 2004. For the Commission GÃ ¼nter VERHEUGEN Member of the Commission (1) OJ L 236, 23.9.2003, p. 17. (2) OJ L 236, 23.9.2003, p. 33. (3) OJ L 171, 11.7.2000, p. 11. (4) OJ L 171, 11.7.2000, p. 44. Regulation as last amended by Regulation (EC) No 1446/2002 (OJ L 213, 9.8.2002, p. 3). (5) OJ L 177, 15.7.2000, p. 1. Regulation as last amended by Regulation (EC) No 740/2003 (OJ L 106, 29.4.2003, p. 12). (6) OJ L 196, 20.7.2001, p. 9. Regulation as amended by Regulation (EC) No 1914/2003 (OJ L 283, 31.10.2003, p. 27). (7) OJ L 16, 18.1.2002, p. 3. Regulation as last amended by the 2003 Act of Accession. (8) OJ L 51, 26.2.2003, p. 3. (9) OJ L 53, 28.2.2003, p. 8. (10) OJ L 275, 27.10.2000, p. 44. Decision as last amended by Decision 2003/508/CE (OJ L 174, 12.7.2003, p. 10). (11) OJ L 195, 24.7.2002, p. 38. Decision as last amended by Council Regulation (EC) No 57/2004 (OJ L 9, 15.1.2004, p. 1). (12) OJ L 222, 19.8.2002, p. 1. (13) OJ L 49, 22.2.2003, p. 15. (14) OJ L 151, 19.6.2003 p. 42. ANNEX FREE MOVEMENT OF GOODS Foodstuffs 1. Commission Regulation (EC) No 1474/2000 of 10 July 2000 determining the reduced amounts of agricultural components and additional duties applicable from 1 July 2000 to imports into the Community of certain goods covered by Council Regulation (EC) 3448/93 under the Interim Agreement between the European Union and Israel. (a) In Annex I, the title is replaced by the following: . (b) In Annex I, the subtitle is replaced by the following: . (c) In Annex I and Annex II, the title above the first table (PART 1) is replaced by the following: . (d) In Annex I and Annex II, the references in the table to PART 1 is replaced by the following: CÃ ³digo NC KÃ ³d KN KN-kode KN-Code CN-kood Ã Ã Ã ´Ã ¹Ã ºÃ Ã  Ã £Ã  CN code Code NC Codice NC KN kods KN kodas KN-kÃ ³d KodiÃ i KN GN-code Kod CN CÃ ³digo NC KÃ ³d KN Oznaka KN CN-koodi KN-kod. (e) In Annex I and Annex II, the asterisk (*) to the table to PART 1 is replaced by the following: (*) VÃ ©ase la parte 2  Viz Ã Ã ¡st 2  Se del 2  Siehe Teil 2  Vaata 2. osa  Ã Ã »Ã ­ÃÃ µ Ã ¼Ã ­Ã Ã ¿Ã  2  See Part 2  Voir partie 2  Cfr. parte 2  SkatÃ «t 2. daÃ ¼u  Ã ¾r. 2 dalÃ ¯  LÃ ¡sd a 2. rÃ ©szt  Ara Parti 2  Zie deel 2  Zobacz CzÃÃ Ã  2  Ver parte 2  Pozri Ã asÃ ¥ 2  Glej del 2  Katso osa 2  Se del 2 . (f) In Annex I and Annex II, the asterisk (**) to the table to PART 1 is replaced by the following: (**) VÃ ©ase la parte 3  Viz Ã Ã ¡st 3  Se del 3  Siehe Teil 3  Vaata 3. osa  Ã Ã »Ã ­ÃÃ µ Ã ¼Ã ­Ã Ã ¿Ã  3  See Part 3  Voir partie 3  Cfr. parte 3  SkatÃ «t 3. daÃ ¼u  Ã ¾r. 3 dalÃ ¯  LÃ ¡sd a 3. rÃ ©szt  Ara Parti 3  Zie deel 3  Zobacz CzÃÃ Ã  3  Ver parte 3  Pozri Ã asÃ ¥ 3  Glej del 3  Katso osa 3  Se del 3 . (g) In Annex I, footnote (1) to the table to PART 1 is replaced by the following: (1) Por 100 kg de boniatoÃ ­s, etc. o de maÃ ­z escurridos.  Za 100 kg suÃ ¡enÃ ½ch sladkÃ ½ch brambor apod., nebo kukuÃ ice.  Pr. 100 kg aflÃ ¸bne sÃ ¸de kartofler osv. eller majs.  Pro 100 kg SÃ ¼Ã kartoffeln usw. oder Mais, abgetropft.  100 kilogrammi nÃ µrgunud maguskartuli jne., vÃ µi maisi kohta.  Ã Ã ½Ã ¬ 100 kg Ã Ã Ã Ã ±Ã ³Ã ³Ã ¹Ã Ã ¼Ã ­Ã ½Ã Ã ½ Ã ³Ã »Ã Ã ºÃ ¿ÃÃ ±Ã Ã ±Ã Ã Ã ½ Ã º.Ã »Ã. Ã ® Ã ºÃ ±Ã »Ã ±Ã ¼ÃÃ ¿Ã ºÃ ¹Ã ¿Ã  Ã Ã Ã Ã ±Ã ³Ã ³Ã ¹Ã Ã ¼Ã ­Ã ½Ã ¿Ã .  Per 100 kilograms of drained sweet potatoes, etc., or maize.  Par 100 kilogrames de patates douces, etc., ou de maÃ ¯s Ã ©gouttÃ ©s.  Per 100 chilogrammi di patate dolci, ecc. o granturco sgocciolati.  Uz 100 kilogramiem Ã ¾Ã vÃ tu saldo kartupeÃ ¼u utt. vai kukurÃ «zas.  100 kg dÃ ¾iovintÃ ³ saldÃ ¾iÃ ³jÃ ³ bulviÃ ³, kt., ar kukurÃ «zÃ ³.  SzÃ ¡rÃ ­tott Ã ©desburgonya stb., illetve kukorica 100 kilogrammjÃ ¡ra.  GÃ §al kull 100 kilogramma ta patata Ã §elwa msoffija mill-ilma, eÃ Ã . jew qamÃ §irrun.  Per 100 kg zoete aardappelen enz. of maÃ ¯s, uitgedropen.  Na 100 kg suszonych sÃ odkich ziemniakÃ ³w itp. lub kukurydzy.  Por 100 kg de batatas-doces, etc., ou de milho, escorridos.  Na 100 kilogramov suÃ ¡enÃ ½ch sladkÃ ½ch zemiakov, atÃ ., alebo kukurice.  Na 100 kilogramov suhega sladkega krompirja, itd., ali koruze.  100:aa kilogrammaa valutettua bataattia jne. tai maissia kohden.  Per 100 kg torkad sÃ ¶tpotatis etc. eller majs. . (h) In Annex I, footnote (2) to the table to PART 1 is replaced by the following: (2) Alimentos para niÃ ±os que contengan leche y productos a base de leche.  PÃ ipravenÃ ¡ dÃ tskÃ ¡ vÃ ½Ã ¾iva obsahujÃ ­cÃ ­ mlÃ ©ko a vÃ ½robky z mlÃ ©ka.  NÃ ¦ringsmidler til bÃ ¸rn, med indhold af mÃ ¦lk og mÃ ¦lkeprodukter.  Kindernahrung, Milch und auf der Grundlage von Milch hergestellte Erzeugnisse enthaltend.  Piima ja piimatooteid sisaldavad imikutele mÃ µeldud tooted.  Ã ¤Ã Ã ¿Ã Ã ­Ã  Ã ³Ã ¹Ã ± ÃÃ ±Ã ¹Ã ´Ã ¹Ã ¬ ÃÃ ¿Ã ÃÃ µÃ Ã ¹Ã ­Ã Ã ¿Ã Ã ½ Ã ³Ã ¬Ã »Ã ± Ã ºÃ ±Ã ¹ ÃÃ Ã ¿Ã Ã Ã ½Ã Ã ± Ã ¼Ã µ Ã ²Ã ¬Ã Ã · Ã Ã ¿ Ã ³Ã ¬Ã »Ã ±.  Preparations for infant use, containing milk and products from milk.  Aliments pour enfants, contenant du lait et des produits Ã base de lait.  Alimenti per bambini contenenti latte e prodotti a base di latte.  BÃ rnu pÃ rtika, kas satur pienu vai piena produktus.  KÃ «dikiams vartoti skirti preparatai, kuriuose yra pieno ir pieno produktÃ ³.  Tejet Ã ©s tejtermÃ ©ket tartalmazÃ ³ gyermektÃ ¡pszerek.  Preparazzjonijiet gÃ §all-uÃ ¼u tat-trabi, li fihom il-Ã §alib u derivattivi mill-Ã §alib.  Voeding voor kinderen, die melk en producten op basis van melk bevat.  Preparaty dla niemowlÃ t zawierajÃ ce mleko i produkty mleczne.  Alimentos para crianÃ §as contendo leite e produtos Ã base de leite.  PrÃ ­pravky na detskÃ º vÃ ½Ã ¾ivu, obsahujÃ ºce mlieko a vÃ ½robky z mlieka.  ZaÃ etna mleka za dojenÃ ke ali Nadaljevalna mleka za dojenÃ ke.  Vauvanvalmisteet, jotka sisÃ ¤ltÃ ¤vÃ ¤t maitoa, ja maitotuotteet.  Beredningar avsedda fÃ ¶r barn innehÃ ¥llande mjÃ ¶lk och mjÃ ¶lkprodukter. . (i) In Annex I and Annex II, the title above the second table (PART 2) is replaced by the following: (j) In Annex I, the references in the table to PART 2 and PART 3 is replaced by the following: CÃ ³digo adicional DoplÃ kovÃ ½ kÃ ³d Yderligere kodenummer Zusatzcode Lisakood Ã Ã Ã Ã Ã ¸Ã µÃ Ã ¿Ã  Ã ºÃ Ã ´Ã ¹Ã ºÃ Ã  Additional code Code additionnel Codice complementare Papildu kods Papildomas kodas KiegÃ ©szÃ ­tÃ  kÃ ³d KodiÃ i addizzjonali Aanvullende code Dodatkowy kod CÃ ³digo adicional DodatkovÃ ½ kÃ ³d Dodatna oznaka LisÃ ¤koodi TillÃ ¤ggskod. (k) In Annex I and Annex II, the title above the third table (PART 3) is replaced by the following: . (l) In Annex II, the title is replaced by the following: . (m) In Annex II, the subtitle is replaced by the following: . (n) In Annex II, the references in the first table to PART 2 and PART 3 is replaced by the following: Contenido en sacarosa, azÃ ºcar invertido y/o isoglucosa Obsah sacharÃ ³zy, invertnÃ ­ho cukru a/nebo izoglukÃ ³zy Indhold af saccharose, invertsukker og/eller isoglucose Gehalt an Saccharose, Invertzucker und/oder Isoglucose Sahharoosi, invertsuhkru ja/vÃ µi isoglÃ ¼koosi kaal Ã Ã µÃ Ã ¹Ã µÃ ºÃ Ã ¹Ã ºÃ Ã Ã ·Ã Ã ± Ã Ã µ Ã ¶Ã ¬Ã Ã ±Ã Ã ·, Ã ¹Ã ¼Ã ²Ã µÃ Ã Ã ¿ÃÃ ¿Ã ¹Ã ·Ã ¼Ã ­Ã ½Ã ¿ Ã ¶Ã ¬Ã Ã ±Ã Ã ¿ Ã ®/Ã ºÃ ±Ã ¹ Ã ¹Ã Ã ¿Ã ³Ã »Ã Ã ºÃ Ã ¶Ã · Weight of sucrose, invert sugar and/or isoglucose Teneur en saccharose, sucre interverti et/ou isoglucose Tenore del saccarosio, dello zucchero invertito e/o dellisoglucosio Saharozes, invertcukura un/vai izoglikozes svars SacharozÃ s, invertuoto cukraus ir (ar) izogliukozÃ s masÃ  SzacharÃ ³z, invertcukor Ã ©s/vagy izoglÃ ¼kÃ ³z tÃ ¶mege PiÃ ¼ ta sukrozju, zokkor konvertit u / jew isoglukosju Gehalte aan sacharose, invertsuiker en/of isoglucose ZawartoÃ Ã  sacharozy, cukru inwertowanego i/lub izoglukozy Teor de sacarose, aÃ §Ã ºcar invertido e/ou isoglicose HmotnosÃ ¥ sacharÃ ³zy, invertovanÃ ©ho cukru a/alebo izoglukÃ ³zy Masa saharoze, invertnega sladkorja in/ali izoglukoze Sakkaroosipitoisuus, inverttisokeri ja/tai isoglukoosi Halt av sackaros, invertsocker och/eller isoglukos. (o) In Annex II, the references in the second table to PART 2 and PART 3 is replaced by the following: Contenido en almidÃ ³n o en fÃ ©cula y/o glucosa Obsah Ã ¡krobu nebo glukÃ ³zy Indhold af stivelse og/eller glucose Gehalt an StÃ ¤rke und/oder Glucose TÃ ¤rklise vÃ µi glÃ ¼koosi kaal Ã Ã µÃ Ã ¹Ã µÃ ºÃ Ã ¹Ã ºÃ Ã Ã ·Ã Ã ± Ã Ã µ ÃÃ ±Ã ½Ã Ã Ã  Ã µÃ ¯Ã ´Ã ¿Ã Ã  Ã ¬Ã ¼Ã Ã »Ã ± Ã ®/Ã ºÃ ±Ã ¹ Ã ³Ã »Ã Ã ºÃ Ã ¶Ã · Weight of starch or glucose Teneur en amidon ou fÃ ©cule et/ou glucose Tenore dellamido, della fecola e/o del glucosio Cietes vai glikozes svars Krakmolo ar gliukozÃ s masÃ  KemÃ ©nyÃ ­tÃ  vagy glÃ ¼kÃ ³z tÃ ¶mege PiÃ ¼ ta lamtu jew glukosju Gehalte aan zetmeel en/of glucose ZawartoÃ Ã  skrobi i/lub glukozy Teor de amido ou de fÃ ©cula e/ou glicose HmotnosÃ ¥ Ã ¡krobu alebo glukÃ ³zy Masa Ã ¡kroba ali glukoze TÃ ¤rkkelys- ja/tai glukoosipitoisuus Halt av stÃ ¤rkelse och/eller glukos. 2. Commission Regulation (EC) No 1477/2000 of 10 July 2000 laying down the reduced agricultural components and additional duties applicable from 1 July 2000 to the importation into the Community of goods covered by Council Regulation (EC) No 3448/93 under Europe Agreements. (a) In Annex IX, the title is replaced by the following: . (b) In Annex IX, the subtitle is replaced by the following: . (c) In Annex IX, the title above the first table (PART 1) is replaced by the following: (d) In Annex IX, the references in the table to PART 1 is replaced by the following: CÃ ³digo NC KÃ ³d KN KN-kode KN-Code CN-kood Ã Ã Ã ´Ã ¹Ã ºÃ Ã  Ã £Ã  CN code Code NC Codice NC KN kods KN kodas KN-kÃ ³d KodiÃ i KN GN-code Kod CN CÃ ³digo NC KÃ ³d KN Oznaka KN CN-koodi KN-kod. (e) In Annex IX, the asterisk (*) to the table to PART 1 is replaced by the following: (*) VÃ ©ase la parte 2  Viz Ã Ã ¡st 2  Se del 2  Siehe Teil 2  Vaata 2. osa  Ã Ã »Ã ­ÃÃ µ Ã ¼Ã ­Ã Ã ¿Ã  2  See Part 2  Voir partie 2  Cfr. parte 2  SkatÃ «t 2. daÃ ¼u  Ã ¾r. 2 dalÃ ¯  LÃ ¡sd a 2. rÃ ©szt  Ara Parti 2  Zie deel 2  Zobacz CzÃÃ Ã  2  Ver parte 2  Pozri Ã ast 2  Glej del 2  Katso osa 2  Se del 2 . (f) In Annex IX, footnote (1) to the table to PART 1 is replaced by the following: (1) De contenido, en peso, de sacarosa inferior al 70 %.  Obsah sacharÃ ³zy niÃ ¾Ã ¡Ã ­ neÃ ¾ 70 % hmotnostnÃ ­ch.  Indhold af saccharose under 70 vÃ ¦gtprocent.  Saccharosegehalt weniger als 70 % GHT.  Sahharoosi sisaldus kaalu jÃ ¤rgi vÃ ¤hem kui 70 %.  Ã Ã µÃ Ã ¹Ã µÃ ºÃ Ã ¹Ã ºÃ Ã Ã ·Ã Ã ± Ã ºÃ ±Ã Ã ¬ Ã ²Ã ¬Ã Ã ¿Ã  Ã Ã µ Ã Ã ±Ã ºÃ Ã ±Ã Ã Ã ¶Ã · Ã »Ã ¹Ã ³Ã Ã Ã µÃ Ã ¿ Ã Ã ¿Ã 70 %.  Sucrose content less than 70 % by weight.  Teneur en poids de saccharose infÃ ©rieure Ã 70 %.  Avente tenore, in peso, di saccarosio inferiore al 70 %.  Saharozes saturs mazÃ ks nekÃ  70 procenti no svara.  SacharozÃ s kiekis maÃ ¾esnis negu 70 % masÃ s.  70 tÃ ¶megszÃ ¡zalÃ ©knÃ ¡l kevesebb szacharÃ ³ztartalom.  Kontenut ta sukrozju li jkollu inqas minn 70 % skond il-piÃ ¼.  Gehalte aan sacharose minder dan 70 gewichtspercenten.  ZawartoÃ Ã  sacharozy stanowiÃ ca mniej niÃ ¼ 70 % masy.  Teor em peso de sacarose inferior a 70 %.  Obsah sacharÃ ³zy menÃ ¡Ã ­ ako 70 % hmotnosti.  Vsebnost saharoze manj kot 70 % po teÃ ¾i.  Sakkaroosipitoisuutta vÃ ¤hemmÃ ¤n kuin 70 %.  InnehÃ ¥llet av sackaros mindre Ã ¤n 70 %. . (g) In Annex IX, the title above the second table (PART 2) is replaced by the following: (h) In Annex IX, the references in the table to PART 2 is replaced by the following: CÃ ³digo adicional DoplÃ kovÃ ½ kÃ ³d Yderligere kodenummer Zusatzcode Lisakood Ã Ã Ã Ã Ã ¸Ã µÃ Ã ¿Ã  Ã ºÃ Ã ´Ã ¹Ã ºÃ Ã  Additional code Code additionnel Codice complementare Papildu kods Papildomas kodas KiegÃ ©szÃ ­tÃ  kÃ ³d KodiÃ i addizzjonali Aanvullende code Dodatkowy kod CÃ ³digo adicional DodatkovÃ ½ kÃ ³d Dodatna oznaka LisÃ ¤koodi TillÃ ¤ggskod. (i) In Annex X, the title is replaced by the following: . (j) In Annex X, the subtitle is replaced by the following: . (k) In Annex X, the title above the first table (PART 1) is replaced by the following: . (l) In Annex X, the references in the table to PART 1 is replaced by the following: CÃ ³digo NC KÃ ³d KN KN-kode KN-Code CN-kood Ã Ã Ã ´Ã ¹Ã ºÃ Ã  Ã £Ã  CN code Code NC Codice NC KN kods KN kodas KN-kÃ ³d KodiÃ i KN GN-code Kod CN CÃ ³digo NC KÃ ³d KN Oznaka KN CN-koodi KN-kod. (m) In Annex X, the asterisk (*) to the table to PART 1 is replaced by the following: (*) VÃ ©ase la parte 2  Viz Ã Ã ¡st 2  Se del 2  Siehe Teil 2  Vaata 2. osa  Ã Ã »Ã ­ÃÃ µ Ã ¼Ã ­Ã Ã ¿Ã  2  See Part 2  Voir partie 2  Cfr. parte 2  SkatÃ «t 2. daÃ ¼u  Ã ¾r. 2 dalÃ ¯  LÃ ¡sd a 2. rÃ ©szt  Ara Parti 2  Zie deel 2  Zobacz CzÃÃ Ã  2  Ver parte 2  Pozri Ã asÃ ¥ 2  Glej del 2  Katso osa 2  Se del 2 . (n) In Annex X, the references in the first table to PART 2 is replaced by the following: Contenido en sacarosa, azÃ ºcar invertido y/o isoglucosa Obsah sacharÃ ³zy, invertnÃ ­ho cukru a/nebo isoglukÃ ³zy Indhold af saccharose, invertsukker og/eller isoglucose Gehalt an Saccharose, Invertzucker und/oder Isoglucose Sahharoosi, invertsuhkru ja/vÃ µi isoglÃ ¼koosi kaal Ã Ã µÃ Ã ¹Ã µÃ ºÃ Ã ¹Ã ºÃ Ã Ã ·Ã Ã ± Ã Ã µ Ã ¶Ã ¬Ã Ã ±Ã Ã ·, Ã ¹Ã ¼Ã ²Ã µÃ Ã Ã ¿ÃÃ ¿Ã ¹Ã ·Ã ¼Ã ­Ã ½Ã ¿ Ã ¶Ã ¬Ã Ã ±Ã Ã ¿ Ã ®/Ã ºÃ ±Ã ¹ Ã ¹Ã Ã ¿Ã ³Ã »Ã Ã ºÃ Ã ¶Ã · Weight of sucrose, invert sugar and/or isoglucose Teneur en saccharose, sucre interverti et/ou isoglucose Tenore del saccarosio, dello zucchero invertito e/o dellisoglucosio Saharozes, invertcukura un/vai izoglikozes svars SacharozÃ s, invertuoto cukraus ir (ar) izogliukozÃ s masÃ  SzacharÃ ³z, invertcukor Ã ©s/vagy izoglÃ ¼kÃ ³z tÃ ¶mege PiÃ ¼ ta sukrozju, zokkor konvertit u /jew isoglukosju Gehalte aan sacharose, invertsuiker en/of isoglucose ZawartoÃ Ã  sacharozy, cukru inwertowanego i/lub izoglukozy Teor de sacarose, aÃ §Ã ¹car invertido e/ou isoglicose HmotnosÃ ¥ sacharÃ ³zy, invertnÃ ©ho cukru a/alebo izoglukÃ ³zy Masa saharoze, invertnega sladkorja in/ali izoglukoze Sakkaroosipitoisuus, inverttisokeri ja/tai isoglukoosi Halt av sackaros, invertsocker och/eller isoglukos. (o) In Annex X, the references in the second table to PART 2 is replaced by the following: Contenido en almidÃ ³n o en fÃ ©cula y/o glucosa Obsah Ã ¡krobu nebo glukÃ ³zy Indhold af stivelse og/eller glucose Gehalt an StÃ ¤rke und/oder Glucose TÃ ¤rklise vÃ µi glÃ ¼koosi kaal Ã Ã µÃ Ã ¹Ã µÃ ºÃ Ã ¹Ã ºÃ Ã Ã ·Ã Ã ± Ã Ã µ ÃÃ ±Ã ½Ã Ã Ã  Ã µÃ ¯Ã ´Ã ¿Ã Ã  Ã ¬Ã ¼Ã Ã »Ã ± Ã ®/Ã ºÃ ±Ã ¹ Ã ³Ã »Ã Ã ºÃ Ã ¶Ã · Weight of starch or glucose Teneur en amidon ou fÃ ©cule et/ou glucose Tenore dellamido, della fecola e/o del glucosio Cietes vai glikozes svars Krakmolo ar gliukozÃ s masÃ  KemÃ ©nyÃ ­tÃ  vagy glÃ ¼kÃ ³z tÃ ¶mege PiÃ ¼ ta lamtu u glukosju Gehalte aan zetmeel en/of glucose ZawartoÃ Ã  skrobi i/lub glukozy Teor de amido ou de fÃ ©cula e/ou glicose HmotnosÃ ¥ Ã ¡krobu alebo glukÃ ³zy Masa Ã ¡kroba ali glukoze TÃ ¤rkkelys- ja/tai glukoosipitoisuus Halt av stÃ ¤rkelse och/eller glukos. 3. Commission Regulation (EC) No 1520/2000 of 13 July 2000 laying down common detailed rules for the application of the system of granting export refunds on certain agricultural products exported in the form of goods not covered by Annex I to the Treaty, and the criteria for fixing the amount of such refunds. In Article 6a(2), the following is inserted between the Spanish and Danish entries:  prÃ ¡va pÃ evedena zpÃ t na majitele ¦; and, between the German and Greek entries:  ¦ omanikule tagastatud Ã µigused; and, between the Italian and Dutch entries:  tiesÃ «bas nodotas atpakaÃ ¼ to nominÃ lajam Ã «paÃ ¡niekam ¦  teisÃ s grÃ Ã ¾intos atgal turÃ tojui ¦  A jogok ¦-tÃ ³l az eredeti jogosultra szÃ ¡lltak vissza  drittijiet trasferiti lura lid-detentur tat-titlu fuq ¦; and, between the Dutch and Portuguese entries:  uprawnienia przywrÃ ³cone prawowitemu posiadaczowi ¦; and, between the Portuguese and Finnish entries:  prÃ ¡va prenesenÃ © spÃ ¤Ã ¥ na drÃ ¾iteÃ ¾a ¦  Pravice, prenesene nazaj na imetnika ¦ . 4. Commission Regulation (EC) No 1488/2001 of 19 July 2001 laying down rules for the application of Council Regulation (EC) 3448/93 as regards the placement of certain quantities of certain basic products listed in Annex I to the Treaty establishing the European Community under the inward processing arrangements without prior examination of the economic conditions. (a) In Article 9(4), the last sentence in the first paragraph is replaced by the following: The number shall be preceded by the following letters according to the Member State issuing the document: BE  for Belgium, CZ  for the Czech Republic, DK  for Denmark, DE  for Germany, EE  for Estonia, GR  for Greece, ES  for Spain, FR  for France, IE  for Ireland, IT  for Italy, CY  for Cyprus, LV  for Latvia, LT  for Lithuania, LU  for Luxembourg, HU  for Hungary, MT  for Malta, NL  for the Netherlands, AT  for Austria, PL  for Poland, PT  for Portugal, SI  for Slovenia, SK  for Slovakia, FI  for Finland, SE  for Sweden, UK  for the United Kingdom.. (b) In Article 14(1), the list starting with fÃ ¶rordning (EG) nr 1488/2001.Solicitud de and ending with fÃ ¶rordning (EG) nr 1488/2001 is replaced by the following list:  Solicitud de segunda autorizaciÃ ³n prevista por [ ¦] para la admisiÃ ³n del producto de cÃ ³digo NC [ ¦] con arreglo al apartado 2 del artÃ ­culo 1 del Reglamento (CE) no 1488/2001  Ã ½Ã ¡dost o druhÃ © povolenÃ ­ k pÃ evozu zboÃ ¾Ã ­ (vloÃ ¾te kÃ ³d KN) podle Ã lÃ ¡nku 1 odstavce 2 naÃ Ã ­zenÃ ­ (EK) Ã . 1488/2001  PÃ ¥tÃ ¦nkt ansÃ ¸gning om anden tilladelse fra ¦ med henblik pÃ ¥ henfÃ ¸rsel af produktet ¦ (KN-koden anfÃ ¸res) i henhold til artikel 1, stk. 2, i forordning (EF) nr. 1488/2001  Antrag auf eine zweite Bewilligung vorgesehen von ¦, zwecks Ã berfÃ ¼hrung des Erzeugnisses des KN-Codes ¦ gemÃ ¤Ã  Artikel 1 Absatz 2 der Verordnung (EG) Nr. 1488/2001  ¦ taotlus toote, mille CN kood on ¦, lubamise teise loa saamiseks vastavalt MÃ ¤Ã ¤ruse (EK) nr 1488/2001 artikli 1 lÃ µikele 2  Ã Ã ¯Ã Ã ·Ã Ã · ÃÃ ±Ã Ã ¿Ã Ã ®Ã  Ã ´Ã µÃ Ã Ã µÃ Ã ·Ã  Ã ¬Ã ´Ã µÃ ¹Ã ±Ã  ÃÃ ¿Ã  Ã ¶Ã ·Ã Ã ®Ã ¸Ã ·Ã ºÃ µ Ã ±ÃÃ  Ã Ã ¿Ã ½ ¦ Ã ³Ã ¹Ã ± Ã Ã ·Ã ½ Ã µÃ ¼ÃÃ ¿Ã Ã ¯Ã ± Ã Ã ¿Ã ÃÃ Ã ¿Ã Ã Ã ½Ã Ã ¿Ã  Ã Ã ¿Ã Ã ºÃ Ã ´Ã ¹Ã ºÃ ± Ã £Ã  ¦ Ã Ã Ã ¼Ã Ã Ã ½Ã ± Ã ¼Ã µ Ã Ã ¿ Ã ¬Ã Ã ¸Ã Ã ¿ 1 ÃÃ ±Ã Ã ¬Ã ³Ã Ã ±Ã Ã ¿Ã  2 Ã Ã ¿Ã Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã ¿Ã  (EK) Ã ±Ã Ã ¹Ã ¸. 1488/2001  Application by ¦ for a second authorisation for the placement of the product ¦ [insert CN code] in accordance with Article 1(2) of Regulation (EC) No 1488/2001  Demande de deuxiÃ ¨me autorisation envisagÃ ©e par ¦ pour le placement de produit de code NC ¦ conformÃ ©ment Ã l'article 1er, paragraphe 2, du rÃ ¨glement (CE) no 1488/2001  Domanda di seconda autorizzazione, richiesta da ¦ per l'iscrizione del prodotto del codice NC ¦ ai sensi dell'articolo 1, paragrafo 2, del regolamento (CE) n. 1488/2001  Pieteikums otrÃ s atÃ ¼aujas saÃ emÃ ¡anai ¦ [ieraksta KN kodu] produkta ieveÃ ¡anai saskaÃ Ã  ar Regulas (EK) Nr. 1488/2001 1. panta 2. punktu  Antroji ¦ paraiÃ ¡ka iÃ ¡duoti leidimÃ produkto KN kodas ¦ pateikimui pagal Reglamento (EB) Nr. 1488/2001 1 straipsnio 2 dalÃ ¯  KÃ ©relem ¦ rÃ ©szÃ ©rÃ l a(z) ¦ termÃ ©k (KN-kÃ ³d) Ã ¡thelyezÃ ©sÃ ©re vonatkozÃ ³ mÃ ¡sodik engedÃ ©ly irÃ ¡nt az 1488/2001/EK rendelet 1. cikkÃ ©nek (2) bekezdÃ ©sÃ ©nek megfelelÃ en  Applikazjoni minn ¦ gÃ §at-tieni awtoriÃ ¼Ã ¼azzjoni gÃ §at-tqegÃ §id tal-prodott ¦ [niÃ ¼Ã ¼el il-kodiÃ i KN] skond l-Artiklu 1(2) tar-Regolament (KE) Nru. 1488/2001  Aanvraag voor een tweede vergunning van ¦ voor de plaatsing van het product met GN-code ¦ overeenkomstig artikel 1, lid 2, van Verordening (EG) nr. 1488/2001  Wniosek skÃ adany przez ¦ o drugie upowaÃ ¼nienie na objÃcie produktu ¦ (zamieÃ ciÃ  kod CN) w zwiÃ zku z artykuÃ em 1(2) RozporzÃ dzenia (WE) Nr 1488/2001  Pedido de segunda autorizaÃ §Ã £o previsto por ¦ para a colocaÃ §Ã £o do produto do cÃ ³digo NC ¦ em conformidade com o n.o 2 do artigo 1.o do Regulamento (CE) n.o 1488/2001  PouÃ ¾itie pri ¦ pre druhÃ © schvÃ ¡lenie umiestnenia vÃ ½robku ¦ [vloÃ ¾iÃ ¥ KN kÃ ³d] podÃ ¾a Ã lÃ ¡nku 1 ods. 2 nariadenia (ES) Ã . 1488/2001  Vlogo za drugo dovoljenje predloÃ ¾il ¦ zaradi aktivnega oplemenitenja proizvoda s tarifno oznako ¦ (vpisati oznako KN) v skladu s Ã lenom 1(2) Uredbe (ES) Ã ¡t. 1488/2001  Toinen lupahakemus, jonka tekee ¦, tuotteen, jonka CN-koodi on ¦, saattamiseksi sisÃ ¤iseen jalostusmenettelyyn asetuksen (EY) N:o 1488/2001 1 artiklan 2 kohdan mukaisesti  En andra tillstÃ ¥ndsansÃ ¶kan planeras av ¦ fÃ ¶r aktiv fÃ ¶rÃ ¤dling av en produkt med KN-kod ¦ enligt artikel 1.2 i fÃ ¶rordning (EG) nr 1488/2001. . (c) In Article 14(2), the list starting with Por una cantidad and ending with kvantitet pÃ ¥ ¦ kg is replaced by the following list:  Por una cantidad de ¦ kg  Za kg  For ¦ kg  FÃ ¼r eine Menge von ¦ kg  Kogusele ¦ kg  Ã Ã ¹Ã ± ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± ¦ Ã g  For ¦ kg  Pour une quantitÃ © de ¦ kg  Per una quantitÃ di ¦ kg  Par ¦ kg  ¦ kg  kg-ra  GÃ §al ¦ kg  Voor een hoeveelheid van ¦ kg  Na ¦ kg  Para uma quantidade de ¦ kg  Pre ¦ kg  Za ¦ kg  MÃ ¤Ã ¤rÃ ¤lle ¦ kg  FÃ ¶r en kvantitet pÃ ¥ ¦ kg . (d) In Article 14(5), the list starting with Nueva fecha and ending with sista giltighetsdag ¦is replaced by the following list:  Nueva fecha de fin de validez: ¦  NovÃ © datum konce platnosti: ¦  Ny udlÃ ¸bsdato ¦  Neues Ende der GÃ ¼ltigkeitsdauer: ¦  Uus kehtivusaeg: ¦  NÃ ­Ã ± Ã ·Ã ¼Ã µÃ Ã ¿Ã ¼Ã ·Ã ½Ã ¯Ã ± Ã »Ã ®Ã ¾Ã ·Ã  Ã ¹Ã Ã Ã Ã ¿Ã  ¦  New expiry date: ¦  Nouvelle date de fin de validitÃ © le ¦  Nuova data di scadenza della validitÃ : ¦  Jaunais derÃ «guma termiÃ Ã ¡: ¦  Nauja galiojimo pabaigos data ¦  Az Ã ©rvÃ ©nyessÃ ©g lejÃ ¡rtÃ ¡nak Ã ºj idÃ pontja  Data Ã ¡dida meta jiskadi  Nieuwe datum waarop geldigheidsduur afloopt: ¦  Nowa data waÃ ¼noÃ ci: ¦  Nova data de termo de validade: ¦  NovÃ ½ dÃ ¡tum trvanlivosti: ¦  Novi datum poteka veljavnosti: ¦  Uusi voimassaolon pÃ ¤Ã ¤ttymispÃ ¤ivÃ ¤ on ¦  Ny sista giltighetsdag ¦ . (e) In Article 15(2), the following is inserted between the Spanish and Danish entries:  PrÃ ¡va pÃ evedena zpÃ t na majitele ¦; and, between the German and Greek entries:  [kuupÃ ¤eval] omanikule tagasi antud Ã µigused; and, between the Italian and Dutch entries:  ¦ (datums) tiesÃ «bas nodotas atpakaÃ ¼ nominÃ lajam Ã «paÃ ¡niekam  TeisÃ s grÃ Ã ¾inamos atgal sÃ vininkui ¦ (data)  A jogok ¦ -tÃ ³l az eredeti jogosultra szÃ ¡lltak vissza  Drittijiet trasferiti lura lid-detentur tat-titlu fuq ¦ [data]; and, between the Dutch and Portuguese entries:  Uprawnienia przywrÃ ³cone prawowitemu posiadaczowi w dniu ¦(data); and, between the Portuguese and Finnish entries:  PrÃ ¡va prenesenÃ © na drÃ ¾iteÃ ¾a ¦ [dÃ a]  Pravice, prenesene nazaj na imetnika dne ¦ . COMPETITION POLICY Commission Regulation (EC) No 358/2003 of 27 February 2003 on the application of Article 81(3) of the Treaty to certain categories of agreements, decisions and concerted practices in the insurance sector. The following Article is added to Article 11: Article 11a The prohibition in Article 81(1) of the Treaty shall not apply to agreements which were in existence at the date of accession of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia and which, by reason of accession, fall within the scope of Article 81(1) if, within six months from the date of accession, they are so amended that they comply with the conditions laid down in this Regulation.. AGRICULTURE Phytosanitary legislation Commission Decision 2003/122/EC of 21 February 2003 authorising Member States to take decisions under Directive 1999/105/EC on forest reproductive material produced in third countries. In the Annex, the following entries are deleted: Czech Republic Abies alba Mill SI SS, St Acer plantanoides L. SI SS, St Acer pseudoplatanus L. SI SS, St Betula pendula Roth. SI SS, St Betula pubescens Ehrh. SI SS, St Fagus sylvatica L. SI SS, St Fraxinus excelsior L. SI SS, St Larix decidua Mill. SI SS, St Larix kaempferi Carr. SI SS, St Picea abies Karst. SI SS, St Pinus sylvestris L. SI SS, St Quercus cerris L. SI SS, St Quercus petraea Liebl. SI SS, St Quercus robur L. SI SS, St Quercus rubra L. SI SS, St Robinia pseudoacacia L. SI SS, St Tilia cordata Mill. SI SS, St Tilia platyphyllos Scop. SI SS, St Estonia Picea abies Karst. SI SS, St Hungary Acer plantanoides L. SI SS, St Acer pseudoplatanus L. SI SS, St Alnus glutinosa Gaertn. SI SS, St Betula pendula Roth. SI SS, St Carpinus betulus L. SI SS, St Castanea sativa Mill. SI SS, St Fagus sylvatica L. SI SS, St Fraxinus excelsior L. SI SS, St Larix decidua Mill. SI SS, St Pinus sylvestris L. SI SS, St Populus alba L. SI SS, St Populus x canescens Sm. SI SS, St Populus nigra L. SI SS, St Populus tremula L. SI SS, St Prunus avium L. SI SS, St Quercus cerris L. SI SS, St Quercus petraea Liebl. SI SS, St Quercus robur L. SI SS, St Quercus rubra L. SI SS, St Robinia pseudoacacia L. SI SS, St Tilia cordata Mill. SI SS, St Tilia platyphyllos Scop. SI SS, St Latvia Picea abies Karst. SI SS, St Lithuania Picea abies Karst. SI SS, St Poland Abies alba Mill. SI SS, St Acer plantanoides L. SI SS, St Acer pseudoplatanus L. SI SS, St Alnus incana Moench. SI SS, St Betula pendula Roth. SI SS, St Betula pubescens Ehrh. SI SS, St Carpinus betulus L. SI SS, St Larix decidua Mill. SI SS, St Larix kaempferi Carr. SI SS, St Picea abies Karst. SI SS, St Pinus sylvestris L. SI SS, St Prunus avium L. SI SS, St Quercus cerris L. SI SS, St Quercus petraea Liebl. SI SS, St Quercus robur L. SI SS, St Quercus rubra L. SI SS, St Robinia pseudoacacia L. SI SS, St Tilia cordata Mill. SI SS, St Tilia platyphyllos Scop. SI SS, St Slovakia Abies alba Mill. SI SS, St Acer plantanoides L. SI SS, St Betula pendula Roth. SI SS, St Fagus sylvatica L. SI SS, St Larix decidua Mill. SI SS, St Picea abies Karst. SI SS, St Prunus avium L. SI SS, St Quercus petraea Liebl. SI SS, St Quercus robur L. SI SS, St Quercus rubra L. SI SS, St Robinia pseudoacacia L. SI SS, St Tilia platyphyllos Scop. SI SS, St Slovenia Abies alba Mill. SI SS, St Acer plantanoides L. SI SS, St Acer pseudoplatanus L. SI SS, St Alnus incana Moench. SI SS, St Betula pendula Roth. SI SS, St Carpinus betulus L. SI SS, St Fagus sylvatica L. SI SS, St Larix decidua Mill. SI SS, St Pinus nigra Arnold SI SS, St Pinus sylvestris L. SI SS, St Quercus cerris L. SI SS, St Quercus petraea Liebl. SI SS, St Quercus robur L. SI SS, St Quercus rubra L. SI SS, St Robinia pseudoacacia L. SI SS, St Tilia cordata Mill. SI SS, St Tilia platyphyllos Scop. SI SS, St ENVIRONMENT 1. Commission Decision 2000/657/EC of 16 October 2000 adopting Community import decisions for certain chemicals pursuant to Council Regulation 2455/92/EEC concerning the export and import of certain dangerous chemicals. In Annex I, the text in the textbox before the tables is replaced by the following: (Member States: Austria, Belgium, Cyprus, Czech Republic, Denmark, Estonia, Finland, France, Germany, Greece, Hungary, Ireland, Italy, Latvia, Lithuania, Luxembourg, Malta, Netherlands, Poland, Portugal, Slovenia, Slovakia, Spain, Sweden, United Kingdom) 2. Commission Regulation (EC) No 349/2003 of 25 February 2003 suspending the introduction into the Community of specimens of certain species of wild fauna and flora. (a) In the Annex, in the table of Specimens of species included in Annex A to Regulation (EC) No 338/97 whose introduction into the Community is suspended, following country is deleted from the list of Countries of origin:  Lithuania. (b) In the Annex, in the table of Specimens of species included in Annex B to Regulation (EC) No 338/97 whose introduction into the Community is suspended, the following entries under the sub-heading FLORA, Orchidaceae are deleted: Cephalanthera damasonium, Dactylorhiza fuchsii, Dactylorhiza maculata, Gymnadenia conopsea, Ophrys apifera, Ophrys scolopax, Orchis militaris, Serapias lingua, and, the following countries are deleted from the list of Countries of origin with regard to the species listed below: Flora, Amaryllidaceae, Galanthu nivalis: Czech Republic; Flora, Orchidaceae, Anacamptis pyramidalis: Estonia ,Slovakia; Flora, Orchidaceae, Barlia robertiana: Malta; Flora, Orchidaceae, Cephalanthera rubra: Latvia, Lithuania, Poland, Slovakia; Flora, Orchidaceae, Dactylorhiza incarnata: Slovakia; Flora, Orchidaceae, Dactylorhiza latifolia: Poland, Slovakia; Flora, Orchidaceae, Dactylorhiza russowii: Lithuania, Poland; Flora, Orchidaceae, Dactylorhiza traunsteineri: Poland; Flora, Orchidaceae, Himantoglossum hircinum: Czech Republic, Hungary; Flora, Orchidaceae, Ophrys insectifera: Czech Republic, Hungary, Latvia, Slovakia; Flora, Orchidaceae, Ophrys sphegodes: Hungary; Flora, Orchidaceae, Ophrys tenthredinifera: Malta; Flora, Orchidaceae, Orchis coriophora: Poland; Flora, Orchidaceae, Orchis italica: Malta; Flora, Orchidaceae, Orchis morio: Estonia, Lithuania, Poland, Slovakia; Flora, Orchidaceae, Orchis pallens: Hungary, Poland, Slovakia; Flora, Orchidaceae, Orchis papilionacea: Slovenia; Flora, Orchidaceae, Orchis purpurea: Poland, Slovakia; Flora, Orchidaceae, Orchis simia: Slovenia; Flora, Orchidaceae, Orchis tridentata: Czech Republic, Slovakia; Flora, Orchidaceae, Orchis ustulata: Estonia, Latvia, Lithuania, Poland, Slovakia; Flora, Orchidaceae, Serapias vomeracea: Malta; Flora, Orchidaceae, Spiranthes spiralis: Czech Republic, Poland; and the entry for FLORA, Orchidaceae, Orchis mascula is replaced by the following: Orchis mascula Wild/Ranched All Albania b EXTERNAL RELATIONS 1. Commission Regulation (EC) No 76/2002 of 17 January 2002 introducing prior Community surveillance of imports of certain iron and steel products covered by the ECSC and EC Treaties originating in certain third countries. The following article is inserted between Article 4 and Article 5: Article 4a As regards release for free circulation in the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia as of 1 May 2004 of the steel products covered by this Commission Regulation and shipped before 1 May 2004, a surveillance document is not required provided that the goods have been shipped before 1 May 2004. The presentation of the bill of lading or another transport document deemed to be equivalent by Community authorities proving the shipment date is required.. 2. Commission Decision 2002/602/ECSC of 8 July 2002 on administering certain restrictions on imports of certain steel products from the Russian Federation. The following article is inserted between Article 7 and Article 8: Article 7a As regards release for free circulation in the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia as of 1 May 2004 of the steel products covered by this Commission Decision, an import licence is required, even if the steel products have been shipped before that date. If the steel products are shipped to a new Member State before 1 May 2004 , the import licence is granted automatically without quantitative limitation on presentation of the bill of lading or another transport document deemed to be equivalent by the Community licensing offices proving the shipment date and after approval from the Commissions office responsible for the management of licences (SIGL). If the steel products are shipped to a new Member State on 1 May 2004 or after that date, they are subject to the specific rules governing quantitative limits as defined in this Commission Decision.. 3. Commission Decision No 1469/2002/ECSC of 8 July 2002 on administering certain restrictions on imports of certain steel products from Kazakhstan. (a) The following article is inserted between Article 7 and Article 8: Article 7a As regards release for free circulation in the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia as of 1 May 2004 of the steel products covered by this Commission Decision, an import licence is required, even if the steel products have been shipped before that date. If the steel products are shipped to a new Member State before 1 May 2004, the import licence is granted automatically without quantitative limitation on presentation of the bill of lading or another transport document deemed to be equivalent by the Community licensing offices proving the shipment date and after approval from the Commissions office responsible for the management of licences (SIGL). If the steel products are shipped to a new Member State on 1 May 2004 or after that date, they are subject to the specific rules governing quantitative limits as defined in this Commission Decision.. (b) Article 18(6) in Annex II, Part III is replaced by the following: 6. This number shall be composed of the following elements: two letters identifying the exporting country as follows: KZ = Republic of Kazakhstan; two letters identifying the Member State of intended destination as follows: BE = Belgium CZ = Czech Republic DK = Denmark DE = Germany EE = Estonia EL = Greece ES = Spain FR = France IE = Ireland IT = Italy CY = Cyprus LV = Latvia LT = Lithuania LU = Luxembourg HU = Hungary MT = Malta NL = Netherlands AT = Austria PL = Poland PT = Portugal SI = Slovenia SK = Slovakia FI = Finland SE = Sweden GB = United Kingdom , a one-digit number identifying the quota year corresponding to the last figure in the year in question, e.g. 2 for 2002, a two-digit number identifying the issuing office in the exporting country, a five-digit number running consecutively from 00001 to 99999 allocated to the specific Member State of destination. . (c) In Annex II, the title to the list of the competent national authorities is replaced by the following: . (d) In the list of the competent national authorities to Annex II, the following is inserted between the entries for Belgium and Denmark: Ã ESKÃ  REPUBLIKA Ministerstvo prÃ ¯myslu a obchodu LicenÃ nÃ ­ sprÃ ¡va Na FrantiÃ ¡ku 32 110 15 Praha 1 Ã eskÃ ¡ republika Fax + 420-22421 2133 and, between the entries for Germany and Greece: EESTI Majandus- ja Kommunikatsiooniministeerium Harju 11 15072 Tallinn Eesti Faks (372) 6 313 660 and, between the entries for Italy and Luxembourg: KÃ ¥Ã Ã ¡Ã Ã £ Ministry of Commerce, Industry and Tourism, Import Licensing Unit 1421 Nicosia KÃ ÃÃ Ã ¿Ã  Fax +357 22 375 120 LATVIJA Latvijas Republikas Ekonomikas ministrija BrÃ «vÃ «bas iela 55 LV  1519 RÃ «ga Fax (371) 7 280 882 LIETUVA Lietuvos Respublikos Ã «kio ministerija Prekybos departamentas Gedimino pr. 38/2 LT-01104 Vilnius Faks. 370 5 262 3974 and, between the entries for Luxembourg and Austria: MAGYARORSZÃ G GazdasÃ ¡gi Ã ©s KÃ ¶zlekedÃ ©si MinisztÃ ©rium EngedÃ ©lyezÃ ©si Ã ©s KÃ ¶zigazgatÃ ¡si Hivatala (GKM EKH) Margit krt. 85. HU-1024 Budapest II Fax +36-1-336-7302 MALTA DiviÃ ¼joni gÃ §all-KummerÃ  Servizzi KummerÃ jali Lascaris Valletta CMR 02 Malta Fax +356 25690299 , Commerce Division Trade Services Directorate Lascaris Valletta CMR 02 Malta Fax +356 25690299 and, between the entries for Austria and Portugal: POLSKA Ministerstwo gospodarki, pracy i polityki spoÃ ecznej Pl. Trzech KrzyÃ ¼y 3/5 00-507 Warszawa Polska Fax +48 (22) 693-40-21, 693-40-22 and, between the entries for Portugal and Finland: SLOVENIJA Ministrstvo za gospodarstvo PodroÃ je ekonomskih odnosov s tujino Kotnikova 5 1000 Ljubljana Slovenija Fax +386 (0)1 478 3611 SLOVENSKO Ministerstvo hospodÃ ¡rstva Slovenskej republiky, odbor licenciÃ ­ MierovÃ ¡ 19 827 15 Bratislava 212 Slovensko Fax (421-2) 4342 3919.